Case 20-01447   Doc 19   Filed 04/24/20 Entered 04/24/20 16:09:06   Desc Main
                           Document     Page 1 of 8
Case 20-01447   Doc 19   Filed 04/24/20 Entered 04/24/20 16:09:06   Desc Main
                           Document     Page 2 of 8
Case 20-01447   Doc 19   Filed 04/24/20 Entered 04/24/20 16:09:06   Desc Main
                           Document     Page 3 of 8
Case 20-01447   Doc 19   Filed 04/24/20 Entered 04/24/20 16:09:06   Desc Main
                           Document     Page 4 of 8
Case 20-01447   Doc 19   Filed 04/24/20 Entered 04/24/20 16:09:06   Desc Main
                           Document     Page 5 of 8
Case 20-01447   Doc 19   Filed 04/24/20 Entered 04/24/20 16:09:06   Desc Main
                           Document     Page 6 of 8
    Case 20-01447   Doc 19   Filed 04/24/20 Entered 04/24/20 16:09:06   Desc Main
                               Document     Page 7 of 8








Case 20-01447   Doc 19   Filed 04/24/20 Entered 04/24/20 16:09:06   Desc Main
                           Document     Page 8 of 8
